 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN JOSEPH SIMMONS, JR.,                         No. 2:18-cv-1490 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    EDMUND G. BROWN, JR., et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis will be granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

25   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

26   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93
27   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

28   In reviewing a complaint under this standard, the court must accept as true the allegations of the
                                                         2
 1   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 2   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 3   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 4          The Civil Rights Act under which this action was filed provides as follows:

 5                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the
 6                  deprivation of any rights, privileges, or immunities secured by the
                    Constitution . . . shall be liable to the party injured in an action at
 7                  law, suit in equity, or other proper proceeding for redress.
 8   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 9   actions of the defendants and the plaintiff’s alleged deprivation. Rizzo v. Goode, 423 U.S. 362,

10   371 (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

11   meaning of § 1983, if he does an affirmative act, participates in another’s affirmative acts or

12   omits to perform an act which he is legally required to do that causes the deprivation of which

13   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

14          Plaintiff names four individuals as defendants: Edmund G. Brown, Jr., Scott Kernan,

15   David Baughman, and Helena R. Gweon. Plaintiff’s allegations are unclear, but appear to be

16   unrelated to each other. For example, he contends his DNA was used without his permission; he

17   alleges fraudulent conversion and trespass based on his January 15, 1987 “malicious arrest”; and

18   claims that on April 14, 2017, plaintiff was subject to securities fraud. (ECF No. 1 at 4-6.)

19          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

20   unable to determine whether the current action is frivolous or fails to state a claim for relief. The
21   court has determined that the complaint does not contain a short and plain statement as required

22   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

23   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

24   v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least

25   some degree of particularity overt acts which defendants engaged in that support plaintiff’s claim.

26   Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2), the
27   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.

28   ////
                                                        3
 1          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 2   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See e.g.,

 3   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 4   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 5   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 6   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 7   F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore,

 8   vague and conclusory allegations of official participation in civil rights violations are not

 9   sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

10          Plaintiff may not change the nature of this suit by alleging new, unrelated claims.1 See

11   Fed. R. Civ. P. 20(a)(2).

12          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

13   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

14   complaint be complete in itself without reference to any prior pleading. This requirement exists

15   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

16   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

17   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

18   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

19   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

20   and the involvement of each defendant must be sufficiently alleged.
21   ////

22   1
       A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule Civ. P. 18.
23   In addition, a plaintiff may join multiple defendants in one action where “any right to relief is
     asserted against them jointly, severally, or in the alternative with respect to or arising out of the
24   same transaction, occurrence, or series of transactions and occurrences” and “any question of law
     or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Unrelated
25   claims against different defendants must be pursued in separate lawsuits. See George v. Smith,
26   507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent the sort of morass [a
     multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
27   required filing fees -- for the Prison Litigation Reform Act limits to 3 the number of frivolous
     suits or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C.
28   § 1915(g).” George, 507 F.3d at 607.
                                                         4
 1            In accordance with the above, IT IS HEREBY ORDERED that:

 2            1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 3            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 4   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 5   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 6   Director of the California Department of Corrections and Rehabilitation filed concurrently

 7   herewith.

 8            3. Plaintiff’s complaint is dismissed.

 9            4. Within thirty days from the date of this order, plaintiff shall complete the attached

10   Notice of Amendment and submit the following documents to the court:

11                   a. The completed Notice of Amendment; and

12                   b. An original and one copy of the Amended Complaint.

13   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

14   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

15   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

16            Failure to file an amended complaint in accordance with this order may result in the

17   dismissal of this action.

18   Dated: November 14, 2018

19

20
     /simm1490.14n
21

22

23

24

25

26
27

28
                                                          5
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELVIN JOSEPH SIMMONS, JR.,                    No. 2:18-cv-1490 KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   EDMUND G. BROWN, JR., et al.,
15                     Defendants.
16
           Plaintiff hereby submits the following document in compliance with the court's order
17
     filed______________.
18
                  _____________                 Amended Complaint
19   DATED:
20
                                                ________________________________
21                                              Plaintiff
22

23

24

25

26
27

28
